Contract of Supply and Purchase of Acid Oil

According to the Law of Contract of P.R.China and related laws this contract is
signed on August 2, 2006 in Fuqing city in Fujian province between Party A and
Party B through negotiation.




Party A: Fujian Zhongde Technology Corporation, Ltd.




Address: Fulu Industry district, Longtian town, Fuqing city, Fujian province,
China.




Legal representative：Ou Taiming




Tel:0591－85773387        Fax：0591－28397168




Business：Manufacture and sale of biodiesel, dimer acid, polyamide resin,
polyamide hot-melt adhesive, Biofuel, polyamide ink, oleic acid, stearic acid
and mono amine




Scale： Produces 15,000 tons of biodiesel and above chemical products per year,
and needs 20,000 tons of waste grease per year.




Party B：Fuqing Zhongde Waste Oil Collecting Corporation, Ltd.




Address：Shangyi village, Longtian town, Fuqing city, Fujian province, China





--------------------------------------------------------------------------------




Legal representative：Yang Fang




Tel：0591－85767808       Fax：0591－85760751




Business：reclaims and sells waste grease




Scale：reclaims 30,000 to 50,000 tons of waste grease per year




1. title of the production：Party B should provide Party A with all its reclaimed
acid oil and Party B must ensure that all its reclaimed acid oil should first be
sold to Party A. On the condition that the quantity of acid oil meets the needs
of Party A, the left could be sold to other parties.




2. Quantity of supply：Party B promises to offer Party A with the following
quantity of acid oil for next two years respectively: above 30,000 tons in
2006，above 50,000 tons in 2007. If Party B does not meet the required need
stated in the contract, Party A has the right to ask for 300,000 RMB for
compensation.




3. Quantity and time of the trade: Party A should order in written forms 3
months in advance according to its production and sale, and the time for
consignment relies on the time stated in the order.








--------------------------------------------------------------------------------

4. Price of the production: directed by the market. Price stated in the contract
refers to the price including price of the acid oil, fee for packing, fee for
transport, and fee for insurance. Both parties agree：unit price per ton of the
acid oil for the second half of 2006 is at most 3,300 RMB，and at least 2,800
RMB；unit price per ton of the acid oil for the first half of 2007 is at most
3,000 RMB，and at least 2,700 RMB；and the second half of 2007 is at most 3,300
RMB，and at least 2,800 RMB.

5. Packaging：all products must be packed with 220L barrel without any damage.
Net weight of each barrel should be 180 kg, but the actual quantity is measured
according to the actual net weight.




6. Place for trading: in the corporation of Fujian Zhongde Technology, Ltd.




7. Ways of trading：Party B is responsible for the transport of the products and
security of the products during transport. Party A should unload the products.




8. Quality Standard of Products：Oleaginousness≥88%, Acid value≥120mgKOH/g




C20﹤3%, PH value≥4-6, Not emulsification, layered clearly




9. Regulation of check of products：if Oleaginousness is below 88％ or C20 is
above 3％，the price for each percent is deducted for the lack of each percent. If
Oleaginousness is below 88％, Party A has the right to cancel the order, and all
expenses for the canceling should go to Party B.








--------------------------------------------------------------------------------

10. Payment of trading：the account departments of both parties should check the
account of last month at the beginning of this month. If the account is correct,
money should be paid before 20th of this month.




11. Responsibility for breach：




1、after signing the contract, each party that relieves the contract without
proper reason should give the other party 3% of the undone work for
compensation.

 2、if Party B postpones to carry out the order, it should give Party A 3‰ of the
delayed goods for compensation.




3、Party B should give Party A not less than 2% of the price stated




in the contract for compensation, if the quality of goods offered




by Party B has a bad effect on the production or process of Party




A.

Besides, Party B should pay for all expenses for exchange




of goods.








--------------------------------------------------------------------------------

4、if the counterfeit offered by Party B does not have a bad effect on
production, Party A may choose to retain the goods with discount, but Party B
should return the balance between the original payment and the discount.




12. Change or Cancel of the Contract：

1、any change or modify or delete of the contents of the contract should be
agreed and signed in written forms of both parties. Only after the authorized
person of both parties sign on the changed contract can it take effective.  




2、 if one of the party is not able to pay back debts or it is in the process of
bankruptcy and clearing debts, the other party can cancel the contract in
written forms, and it takes effect once it comes to the bankrupted party.




3、the cancel of the contract has no effect on the responsibility for breach




13. Ways to solve disputes：If there is any dispute, both parties should
negotiate. If negotiation does not work, each party may raise a lawsuit at the
local court where Party A is located.




14. Both parties can add supplementary agreements for matters not included in
the contract and the supplement has the same legal effect as the contract.




15.  the contract takes effect after representatives of both parties sign on it.





--------------------------------------------------------------------------------




16.   The contract is duplicated and each holding one with the same legal
effect.


Party A ：Fujian Zhongde Technology Co., Ltd   

       

Legal representative:




Date:




Party B：Fuqing Waste Oil Collecting Co., Ltd




Legal representative:

Date:



